Citation Nr: 0031612	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-13 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post fracture, left tibia and dislocation of fibula 
head with residual dislocation and one centimeter shortening.

2.  Entitlement to secondary service connection for a left 
hip disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to March 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1999, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.

The claim for secondary service connection for a left hip 
disability will be addressed in the remand section below.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
status post fracture, left tibia and dislocation of fibula 
head with residual dislocation and one centimeter shortening 
include a healed tibial fracture, with mild to moderate 
instability involving the left knee; neither nonunion 
involving the tibia nor the need to wear a brace on the left 
lower extremity is shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post fracture, left tibia and dislocation of fibula head with 
residual dislocation and one centimeter shortening, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) amended by 
the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for his 
service-connected status post fracture of the left tibia and 
dislocation of the fibula head with residual dislocation and 
l centimeter (cm.) shortening.  Before addressing this issue, 
the Board notes that, on November 9, 2000, the President 
signed into law the "Veterans Claims Assistance Act of 
2000", Pub. L. No. 106-175 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
left tibia and fibula disability, the Board has reviewed the 
veteran's claim in light of the Act, and concludes that the 
RO did not fully comply with the new notification 
requirements at the time the veteran's claim was filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
higher rating. The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA orthopedic 
compensation examination performed in May 1999 (with 
subsequent undated Addendum), that is described below 
satisfied this obligation.  The Board notes that in May 1999, 
the veteran raised a concern regarding the adequacy of the 
May 1999 VA orthopedic examination of the left tibia and 
fibula disability, but the Board finds that examination and 
Addendum provide sufficient information regarding the 
veteran's medical history, clinical findings and diagnoses 
from which the Board can reach a fair determination.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for a left tibia and fibula disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection was granted for status post fracture, left 
tibia and dislocation of fibula head with residual 
dislocation and one centimeter shortening, in an August 1979 
rating decision that assigned a 20 percent disability 
evaluation under Diagnostic Code 5262 of the Rating Schedule.  
In November 1998, the RO received the veteran's claim for an 
increased rating for the service-connected left tibia and 
fibula disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the above-cited disability for which 
entitlement to an increased rating is asserted.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to any 
disability for which entitlement to an increased rating is 
currently asserted on appeal.

The rule against "pyramiding" precludes the use of multiple 
diagnostic codes to artificially inflate the service-
connected evaluation.  38 C.F.R. § 4.14 (2000).

In accordance with the provisions of Diagnostic Code 5262, 
relative to either lower extremity, impairment of tibia and 
fibula manifested by malunion, with marked knee or ankle 
disability, warrants a 30 percent rating; if manifested by 
nonunion, with loose motion, requiring a brace, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment of the knee, including recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation will be assigned where there is evidence of severe 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).

Limitation of flexion of a leg warrants a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of a leg warrants a 20 percent 
evaluation if extension is limited to 15 degrees; a 30 
percent evaluation if extension is limited to 20 degrees; a 
40 percent evaluation if extension is limited to 30 degrees; 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

When the veteran was examined by VA in September 1994, he 
indicated that his left leg "bother[ed] him when walking and 
on humid days."  On related physical examination, the veteran 
was noted to have "a visible deformity of the left lower leg 
below the knee."  The left leg measured 35 1/2 inches and the 
right leg measured 36 1/4 inches in length.  He had "no 
limitation of motion" involving apparently either ankle.  The 
veteran's ability to flex his left knee was limited to 120 
degrees.  There was some muscular atrophy of the left thigh 
and hyperextensibility of the left knee.  The examination 
conclusion implicated past fracture involving the "left lower 
leg, healed, with deformity, leg shortening, and limitation 
of motion at the left knee."

A report pertaining to an X-ray examination rendered the 
veteran under non-VA auspices in October 1997 reflects 
findings including a "smooth sclerotic deformity of the 
proximal shaft portion of the left tibia presumably due to an 
old fracture".  In addition, spurring was seen at the 
proximal articulation of the left tibia and fibula.  The X-
ray examination impression made reference to "an old presumed 
healed fracture of the proximal shaft of the left tibia"; the 
left knee joint was seen as being "free of significant 
degenerative disease."

Thereafter, when VA examined him in April 1999, the veteran 
complained of increased leg pain and limping and indicated 
that he was unable to walk or stand for more than a few hours 
without developing pain and swelling. He took Tylenol or 
aspirin for left leg pain.  On physical examination, he was 
noted to have a deformity of the left lower leg just below 
the knee.  Approximately three to four inches below the knee, 
there was a "bony offset" just lateral to the patella.  The 
left leg was noted to be about "one-half inch" shorter than 
the right.  There was decreased range of motion involving the 
left knee, with "mild" crepitus.  There was some "mild" 
effusion involving the left knee joint, though no active 
erythema.  Flexion and extension involving the left knee was 
"somewhat limited", being "to approximately 100 degrees."  
Strength was undiminished (i.e., 5/5) in the left lower 
extremity.  The examination impression, in addition to noting 
some of the findings set forth above relative to the October 
1997 X-ray, referred to "residual bony deformations" relative 
to the veteran's past tibial fracture, and further indicated 
that the veteran had "noticeable shortening of the left leg 
and a residual limp" and swelling abut the knee.  In a 
subsequently prepared Addendum, the VA examiner indicated 
that the veteran's left tibial fracture had left him with a 
"permanent shortening and a mild to moderate instability of 
that leg and knee", the instability being most pronounced if 
the veteran engaged in "prolonged ambulation and standing."  

In December 1999, the RO awarded the currently assigned 30 
percent evaluation for the veteran's left tibia and fibula 
disability.

In considering the veteran's claim for a rating in excess of 
30 percent for status post fracture, left tibia and 
dislocation of fibula head with residual dislocation and one 
centimeter shortening, the Board has no reason to dispute his 
above-cited assertion relative to experiencing activity-
related (i.e., chiefly walking) pain involving his left leg.  
Notwithstanding the foregoing consideration, however, the 
Board is of the view, owing to the reasoning advanced 
hereinbelow, that his presently assigned pertinent 30 percent 
disability rating is fully appropriate.  

In reaching such conclusion, the Board would point out, in 
the first instance, that nonunion involving the left tibia 
(the lone bone shown to have sustained a "fracture" in 1978 
in service), necessary, as a threshold manifestation, for a 
40 percent rating under Diagnostic Code 5262, is not shown, 
inasmuch as a "healed" fracture was noted on the September 
1994 VA examination, and "presumed[ly] healed" such fracture 
on the October 1997 non-VA X-ray.  In addition, while the 
above-cited Addendum by the VA examiner who examined the 
veteran in April 1999 makes reference to "mild to moderate 
instability" involving (presumably) the veteran' left knee, 
there is no indication that the veteran requires a 
stabilizing brace for such lower extremity.  Indeed, since 
the veteran's left ankle apparently retains full motion (as 
shown on the September 1994 examination) and because motion 
involving the left knee, though restricted (to 100 degrees), 
is not "marked[ly]" diminished (and with no "significant" 
knee arthritis), there is some question as to whether even 
the "marked [left] knee or ankle" disability necessary for a 
30 percent rating under Diagnostic Code 5262 is shown.  Mild 
to moderate instability of the leg and knee, as described 
above, warrants no more than a 20 percent evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5257.  In any event, however, owing to the 
considerations advanced above, defeating any notion of such 
pertinent disablement as would warrant a 40 percent rating 
under Diagnostic Code 5262, the Board is of the opinion that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for status post fracture, left tibia and 
dislocation of fibula head with residual dislocation and one 
centimeter shortening.  

In addition, while the Board is aware that in some instances 
the assignment of a separate compensable rating based on 
lower extremity shortening may be in order, the greatest 
lower extremity length discrepancy shown of record, three-
fourths of one inch on the September 1994 VA examination, is 
still too little to warrant a compensable rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2000).  
Finally, while the veteran indicated in his July 1999 
Substantive Appeal that he should be given additional 
"compensation" based on arthritis involving his left knee, 
the Board would respectfully point out that a separate rating 
for arthritis (under 38 C.F.R. § 4.71a, Diagnostic 5003 
(2000)) and instability is authorized only relative to knee 
disablement evaluated under 38 C.F.R. 4.71a, Diagnostic Code 
5257 (1999); see VAOPGCPREC 23- 97 and VAOPGCPREC 9-98.  
Nevertheless, the October 1997 x-ray found the left knee free 
of significant degenerative disease.  Further, the veteran 
has not identified symptomatology that does not overlap so as 
to be entitled to separate evaluations pursuant to Esteban v. 
Brown, 8 Vet. App. 259 (1994).

The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  A higher 
evaluation is thus not warranted under Diagnostic Code 5260 
or Diagnostic Code 5261 in view of the recorded ranges of 
motion noted above.

In determining that the veteran's presently assigned 
pertinent 30 percent rating is appropriate, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected status 
post fracture, left tibia and dislocation of fibula, 
including general functional loss, weakened movement and 
excess fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, on the occasion of his April 
1999 VA examination, the VA examiner noted that, while 
prolonged heavy labor might be problematic for the veteran's 
left knee, he "should be able to handle most light duties [] 
if frequent breaks are provided."  Further, while the 
veteran, on the same examination, complained of experiencing 
pain in his left knee, he indicated that it was essentially 
only (as recorded by the examiner) "dull" and "localized".  
The foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient pertinent 
disablement as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's left lower 
extremity, more closely approximate those required for a 40 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of this aspect of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 471a, Diagnostic Code 5262.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that the disablement occasioned 
by his above-addressed service-connected disability at all 
interferes with his employability to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A rating in excess of 30 percent is denied for status post 
fracture, left tibia and dislocation of fibula head with 
residual dislocation and one centimeter shortening.


REMAND

The veteran also seeks service connection for a left hip 
condition, secondary to his service-connected left leg 
condition.  That matter was denied by the RO in a May 1999 
decision, on the basis that the claim was not well grounded. 

As previously noted above, during the pendency of the 
veteran's claim, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
the new Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Act, 
and in the interest of due process and fairness, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

2. Then the RO should readjudicate the 
veteran's claim for service connection 
for a left hip disorder, secondary to a 
service-connected left leg disability.  
If the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter the case should be returned to the Board for 
appellate review.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


